Citation Nr: 9926067	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  99-02 801	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for chronic 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to May 
1946.  His appeal ensues from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri, which continued an evaluation of 0 
percent for chronic sinusitis.  


REMAND

The veteran alleges that he is entitled to a compensable 
evaluation for chronic sinusitis for which he has been 
service connected since June 1946.  The veteran also alleges 
that the VA examination performed in May 1998 in conjunction 
with his request for a compensable evaluation was deficient, 
because his claims file and medical records were not made 
available for the VA examiner's review.  The VA examiner 
noted that an attempt would be made to obtain the veteran's 
VA outpatient records and review them, but it does not appear 
that this was accomplished.  

The veteran's assertion that his sinusitis is more severe 
than the noncompensable evaluation reflects is sufficient to 
establish a well-grounded claim for a higher evaluation 
pursuant to 38 U.S.C.A. § 5107 (West 1991).  The veteran's 
representative has requested, in part, that the case be 
remanded for further development before a final decision is 
reached.  Having examined the record in support of this 
claim, the Board of Veterans' Appeals (Board) finds that 
further development is warranted in connection with this 
appeal.

In particular, the record discloses that the veteran 
underwent two surgeries in connection with his chronic 
sinusitis.  The first surgery was apparently performed in 
1971 at a private hospital in Joplin, Missouri, and the 
second surgery was performed in February 1991 at the VA 
Medical Center (VAMC) in Kansas City.  Although the RO 
obtained summaries of the outpatient medical treatment that 
the veteran received at the VAMC in Kansas City from February 
1991 through February 1999, the RO did not actually obtain 
copies of the hospital reports for the previous sinus 
surgeries.  "Radical surgery" is among the criteria in the 
general rating formula for sinusitis.  Therefore, it appears 
that pertinent private and VA clinical records have not been 
associated with the veteran's claims file.  Because the VA is 
on notice that the veteran received treatment relative to his 
service-connected disability at a VA medical facility and at 
a private medical facility, the duty to assist arises and the 
VA has an obligation to obtain these records and associate 
them with the veteran's claims file.  Bell v. Derwinski, 2 
Vet.App. 611, 612-13 (1992).  

In light of the foregoing, this case is REMANDED to the RO 
for the following actions: 

1.  After obtaining the necessary 
authorization, the RO should request (1) 
the surgical records for the veteran's 
sinus surgery in 1971 from the private 
medical facility in Joplin, Missouri, and 
(2) the records of the VA sinus surgery 
at Kansas City in February 1991.  If 
either report is unavailable, the veteran 
and his representative should be so 
informed and given an opportunity to 
submit the records on their own.  

2.  The veteran should then be afforded a 
VA examination to ascertain the nature 
and extent of his sinusitis.  The 
examiner should be provided with the 
veteran's claims file, or copies of 
pertinent medical records for review.  
Any and all indicated evaluations, 
studies and tests deemed necessary should 
be accomplished, and all pertinent 
medical complaints, symptoms, and 
clinical findings should be recorded.  
The examiner should clearly indicate the 
current manifestations and severity of 
the veteran's sinusitis, especially to 
include the annual frequency and duration 
of episodes of sinusitis requiring bed 
rest and treatment by a physician, and 
any evidence of osteomyelitis.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence and to ensure that 
the requested actions have been completed 
to the extent possible.  The veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded the applicable time to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is informed that if he fails to 
report for the scheduled examination, his claim may be denied 
pursuant to 38 C.F.R. § 3.665 (1998).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



